Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, 1 October 1777
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


Monsieur,
A Chatillon sous Bagneux ce 1 8bre [1777]
J’ai l’honneur de vous communiquer une lettre ecrite de Bowood-Park, sur le dernier tour d’adresse que mr. B. Wilson a fait voir a la cour de Londres dans le Pantheon. Mon correspondant, dont je vous ai montré une lettre la semaine derniere, me charge expressement de vous faire part de celle cy, et de vous presenter ses respectueuses civilités. Il voudroit que je fisse usage de ces details pour detromper les Physiciens francois des assertions que m. Wilson a fait mettre dans divers papiers, mais son exposé n’est pas fait de maniere qu’il soit suffisant d’en donner une traduction. Il seroit beaucoup plus avantageux que vous voulussies bien, Monsieur, appretier ce qui s’est passé a Londres, et confirmer l’utilité des conducteurs pointus, ainsi que la preference qu’ils meritent sur ceux qui ne le sont pas, par l’explication de ce qui est arrivé a Purfleet.
Je profite de la permission que vous m’avez donnée en joignant ici une lettre que je vous prie, Monsieur, d’envoyer par l’occasion la plus sure qui s’offrira, je vous en serai très obligé. Vous voudres bien achever L’adresse en mettant le nom des lieux [où il?] faut. Quant a la lettre d’Angleterre, conservez la, s’il vous plait, jusqu’au moment ou je pourrai aller vous rendre mes devoirs. Je suis avec Respect, Monsieur, votre tres humble tres obeissant serviteur
Lebegue DE Presle
 
Notation: Le Begue, Chatillon 1 8b.
